DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/23/2020. As directed by the amendment: claims 1, 3, 5, 9, 10, and 12 have been amended. Thus, claims 1-16 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first baffle, the second baffle and the inclined mounting plate forming the u-shaped needle groove claimed in claims 1, 5, and 9 must be shown or the feature(s) canceled from the claim(s). The Office notes that the drawings currently show just the first baffle and the second baffle forming the u-shaped needle groove. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 1 is objected to because of the following informalities:  
line 4 recites “a needle groove body” which should be “the needle groove body”;
line 9 recites “a puncture frame body” which should be “the puncture frame body”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
line 3 recites “a needle groove body” which should be “the needle groove body”;
line 4 recites “a puncture frame body” which should be “the puncture frame body”.  
lines 17-19 recite “the inclined mounting plate is provided with a first rib position and a second rib position, and the first rib position is which are parallel to the second rib position” which should be “the inclined mounting plate is provided with a first rib position and a second rib position, and the first rib position is .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites the limitation "the other side of the boss" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 12 recites the limitation "the other side of the boss" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitmore et al. (US 2005/0143753 A1).
Regarding claim 1 Whitmore discloses (fig. 1-2g, 6a-6g, 8a-12) a needle groove body 16 and a puncture frame body 12 to be fixed to an ultrasonic probe during a puncture operation (see ¶0082), comprising: 
a needle groove body 16 (see ¶0067), comprising: 
a first baffle, a first fixing plate, a limiting plate, and a second fixing plate (see annotated fig. 1 and 6a below), 
wherein the first baffle, the first fixing plate, the limiting plate, and the second fixing-plate which are all connected in sequence such that the-needle groove body has a substantially rectangular frame structure (see fig. 1 and 6a-b, the needle groove body can be seen to form a rectangular-like shape), and 
a puncture frame body 12 comprising: 

wherein the connecting portion is provided with a second baffle (support 16) and an inclined mounting plate 14, and the second baffle (support 16) is perpendicular to the inclined mounting plate 14 (see fig. 2a and ¶0053), such that the first baffle, the second baffle (support 16) and the inclined mounting plate 14 can form a u- shaped needle groove 140 for accommodating a movement of a puncture needle 142 (see fig. 10-12 and ¶0079 and 0081).

    PNG
    media_image1.png
    479
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    674
    media_image2.png
    Greyscale


Regarding claim 2, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) a boss (out-dent between grooves 104, see annotated fig. 9b below) that is provided in a central portion (see annotated fig. 9b below) at one end (bottom end as viewed in fig. 6a, see annotated fig. 6a below claim 1) of the first fixing plate.

    PNG
    media_image3.png
    445
    524
    media_image3.png
    Greyscale

Regarding claim 3, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) the first fixing plate is provided with two u-shaped connecting grooves (two of 104; see ¶0071); and one of the two u-shaped connecting grooves 104 is located on one side of the boss and the other one of the two u-shaped connecting grooves 104 is located on the other side of the boss (see fig. 6a and annotated 9a below claim 2).
Regarding claim 5 Whitmore discloses (fig. 1-2g, 6a-6g, 8a-12) a puncture frame body 12 together with a needle groove body 16, comprising: 
a needle groove body 16 (see ¶0067), that: 
is insertable into a puncture frame body 12 to be fixed to an ultrasonic probe during a puncture operation (see fig. 8a, ¶0075 and 0082), and
comprises a first baffle, a first fixing plate, a limiting plate, and a second fixing plate (see annotated fig. 1 and 6a below), 
wherein the first baffle, the first fixing plate, the limiting plate, and the second fixing-plate which are all connected in sequence such that the-needle groove body has a substantially rectangular frame structure (see fig. 1 and 6a-b, the needle groove body can be seen to form a rectangular-like shape), and 
the puncture frame body 12 comprising: 
a connecting portion (portion including supports 14 and 16; see ¶0053) at an end of the puncture frame body, into which end the needle groove body is installable (see fig. 8a and ¶0075), 
wherein the connecting portion is provided with a second baffle (support 16) and an inclined mounting plate 14, and the second baffle (support 16) is perpendicular to the inclined mounting plate 14 (see fig. 2a and ¶0053), such that the first baffle, the second baffle (support 16) and the inclined mounting plate 14 form a u- shaped needle 
wherein the inclined mounting plate 14 is provided with a first rib position and a second rib position (see annotated fig. 2a below), and the first rib position is which are parallel to the second rib position (see annotated fig. 2a below).

    PNG
    media_image1.png
    479
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    674
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    640
    670
    media_image4.png
    Greyscale

Regarding claim 6, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) two hooks (29, 30, see fig. 2f) that are provided at a top end (right end as viewed in fig. 2f, The Office notes that “top” and “bottom” are relative and not limiting) on one side (upper side, as viewed in fig. 2f) of the first rib position away from the second rib position (see annotated fig. 2a below claim 5).
Regarding claim 7, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) a reinforcing rib 20a that is provided at a bottom end (upper end as viewed in fig. 2f, The Office notes that “top” and “bottom” are relative and not limiting) on one side (right side as viewed in fig. 2f) of the first rib position close to the second rib position (the term “close” is a relative term and the 20a is near to the second rib position, see annotated fig. 2a below claim 5).
Regarding claim 8, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) two limiting ribs (see annotated fig. 2a below) that are provided at a bottom end (lower end as viewed in fig. 2f) on one side (right side) of the second rib position away from the first rib position (see annotated fig. 2a below and below claim 5).

    PNG
    media_image5.png
    301
    507
    media_image5.png
    Greyscale

Regarding claim 9 Whitmore discloses (fig. 1-2g, 6a-6g, 8a-12) a puncture frame 12 to be fixed to an ultrasonic probe during a puncture operation (see ¶0082) the puncture frame 12, comprising: 

is insertable into a puncture frame body 12 to be fixed to an ultrasonic probe during a puncture operation (see fig. 8a and ¶0075 and 0082), and
comprises a first baffle, a first fixing plate, a limiting plate, and a second fixing plate (see annotated fig. 1 and 6a below), which are all connected in sequence such that the-needle groove body has a substantially rectangular frame structure (see fig. 1 and 6a-b, the needle groove body can be seen to form a rectangular-like shape), and 
the puncture frame body 12 comprising: 
a connecting portion (portion including supports 14 and 16) at an end of the puncture frame body, into which end the needle groove body is installable (see fig. 8a, ¶0075, and 0082), 
wherein:
the connecting portion is provided with a second baffle (support 16) and an inclined mounting plate 14, and the second baffle (support 16) is perpendicular to the inclined mounting plate 14 (see fig. 2a and ¶0053), such that the first baffle, the second baffle (support 16) and the inclined mounting plate 14 can form a u- shaped needle groove 140 for accommodating a movement of a puncture needle 142 (see fig. 10-12 and ¶0079 and 0081); and 
the inclined mounting plate 14 is provided with a first rib position and a second rib position (see annotated fig. 2a below), and the first rib position is parallel to the second rib position (see annotated fig. 2a below).

    PNG
    media_image1.png
    479
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    674
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    640
    670
    media_image4.png
    Greyscale

Regarding claim 11, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) each of the one or more needle groove bodies 16 further comprises a boss (out-dent between grooves 104, see annotated fig. 9b below) that is provided in a central portion (see annotated fig. 9b below) at one end (bottom end, see annotated fig. 6a below claim 9) of the first fixing plate.

    PNG
    media_image3.png
    445
    524
    media_image3.png
    Greyscale

Regarding claim 12, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) for each of the one or more needle groove bodies 16, the first fixing plate is provided with two u-shaped connecting grooves (two of 104; see ¶0071); and one of the two u-shaped connecting grooves is located on one side of the boss and the other one of the two u-shaped connecting grooves is located on the other side of the boss (see fig. 6a and annotated 9a below claim 9).
Regarding claim 14, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) two hooks (29, 30, see fig. 2f) that are provided at a top end (right end as viewed in fig. 2f, The Office notes that “top” and “bottom” are relative and not limiting) on one side (upper side, as viewed in fig. 2f) of the first rib position away from the second rib position (see annotated fig. 2a below claim 9).
Regarding claim 15, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) a reinforcing rib 20a that is provided at a bottom end (upper end as viewed in fig. 2f, The Office notes that “top” and “bottom” are relative and not limiting) on one side (right side as viewed in fig. 2f) of the first 
Regarding claim 16, Whitmore further discloses (fig. 1-2g, 6a-6g, 8a-12) two limiting ribs (see annotated fig. 2a below) that are provided at a bottom end (lower end as viewed in fig. 2f) on one side (right side) of the second rib position away from the first rib position (see annotated fig. 2a below claim 9).

    PNG
    media_image5.png
    301
    507
    media_image5.png
    Greyscale

Claims 1, 4, 9, and 13 are rejected under an alternate interpretation of Whitmore
Regarding claims 1 and 4 Whitmore discloses (fig. 1-2g, 6a-6g, 8a-12) a needle groove body 16 and a puncture frame body 12 to be fixed to an ultrasonic probe during a puncture operation (see ¶0082), comprising: 
a needle groove body 16 (see ¶0067), comprising: 
a first baffle, a first fixing plate, a limiting plate, and a second fixing plate (see annotated fig. 1 and 6a below), 
wherein the first baffle, the first fixing plate, the limiting plate, and the second fixing-plate which are all connected in sequence such that the-needle groove body has a 
a puncture frame body 12 comprising: 
a connecting portion (portion including supports 14 and 16; see ¶0053) at an end of the puncture frame body 12, into which end the needle groove body 16 is installable (see fig. 8a and ¶0075), 
wherein the connecting portion is provided with a second baffle (support 16) and an inclined mounting plate 14, and the second baffle (support 16) is perpendicular to the inclined mounting plate 14 (see fig. 2a and ¶0053), such that the first baffle, the second baffle (support 16) and the inclined mounting plate 14 can form a u- shaped needle groove 140 for accommodating a movement of a puncture needle 142 (see fig. 10-12 and ¶0079 and 0081);
wherein the second fixing plate is provided with two n-shaped engaging grooves 104 (see ¶0071, fig. 6a and 9a).

    PNG
    media_image6.png
    552
    567
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    545
    694
    media_image7.png
    Greyscale

Regarding claims 9 and 13 Whitmore discloses (fig. 1-2g, 6a-6g, 8a-12) a puncture frame 12 to be fixed to an ultrasonic probe during a puncture operation (see ¶0082) the puncture frame 12, comprising: 
one or more needle groove bodies 16 (see ¶0067), wherein each of the one or more needle groove bodies 16:
is insertable into a puncture frame body 12 to be fixed to an ultrasonic probe during a puncture operation (see fig. 8a and ¶0075 and 0082), and
comprises a first baffle, a first fixing plate, a limiting plate, and a second fixing plate (see annotated fig. 1 and 6a below), which are all connected in sequence such that the-needle groove body has a substantially rectangular frame structure (see fig. 1 and 6a-b, the needle groove body can be seen to form a rectangular-like shape), and 
the puncture frame body 12 comprising: 
a connecting portion (portion including supports 14 and 16; see ¶0053) at an end of the puncture frame body 12, into which end the needle groove body 16 is installable (see fig. 8a, ¶0075, and 0082), 
wherein:
the connecting portion is provided with a second baffle (support 16) and an inclined mounting plate 14, and the second baffle (support 16) is perpendicular to the inclined mounting plate 14 (see fig. 2a and ¶0053), such that the first baffle, the second baffle (support 16) and the inclined mounting plate 14 can form a u- shaped needle groove 140 for accommodating a movement of a puncture needle 142 (see fig. 10-12 and ¶0079 and 0081); and 

wherein the second fixing plate is provided with two n-shaped engaging grooves 104 (see ¶0071, fig. 6a and 9a).

    PNG
    media_image6.png
    552
    567
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    545
    694
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    640
    670
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Cermak et al. (US 2009/0143684 A1).
Regarding claim 10, Whitmore discloses the claimed invention substantially as claimed, as set forth above for claim 9. Whitmore further discloses the one or more needle groove bodies comprises a plurality of needle groove bodies (16, 110; see ¶0067), wherein the thickness of first baffles of the plurality of needle groove bodies (16, 110) is used in determining the size of the channel 140 (see fig. 12-13 and ¶0080). Whitmore does not expressly disclose the first baffles of the plurality of needle groove bodies are different in thickness.
However Cermak, in the same filed of endeavor, teaches of a similar puncture frame comprising a needle groove body 24 (see ¶0031), wherein the device comprises a plurality of needle groove bodies 21 (see fig. 13 and ¶0035), and first baffles of the plurality of needle groove bodies 24 are different in a thickness (see fig. 13).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whitmore to have the first baffles of the plurality of needle groove bodies are different in a thickness as taught by Cermak, for the purpose of the user being able having each needle body appropriately sized for the needle sizes it accommodates.
Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 11/23/2020, with respect to the objection of claims 5, 9, and 10 have been fully considered and are persuasive.  The objection of claims 5, 9, and 10 has been withdrawn. 
Applicant’s arguments, see pg. 8-9, filed 11/23/2020, with respect to the rejection of claims 1-16 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-16 under 35 U.S.C. 112 has been withdrawn. The Office notes that the claim amendments have raised new rejections under 35 U.S.C. 112, as set forth herein. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771